DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

Applicant’s amendment filed on August 19, 2022 has been entered.  Claim 1, 8-10 and 17-18 are amended.  Claim 1-18 are pending in the application.  Applicant's amendment has overcome the rejection(s) of claim 1-18 under 35 U.S.C. 112 previously set forth in the Non-Final Office Action mailed on May 19, 2022.

Response to Arguments

Applicant's arguments, see p.5-8, filed on August 19, 2022, with respect to the rejection(s) of claim 1, 3-4, 8, 10, 12-13 and 17 under 35 U.S.C. § 102 have been fully considered but not persuasive.

(A) On p.5, Applicant argues “The Office relies on local parser engine 114 and remote 3P agent, which is at least two separate processors. The Office contends that “other attributes associated with the text’ can be missing parameters, but there is no basis cited for that contention, and the disclosure of James makes clear that the purpose of the remote 3P agent is to interact with a user specifically for that purpose, see, e.g. [Abstract] (“In some of those implementations, the content includes contextual parameters that are provided by the 3P agent in combination with responsive content generated by the 3P agent during a dialog that: is between the 3P agent, and a user of a voice-enabled electronic device; and is facilitated by the local agent. The contextual parameters indicate potential feature(s) of further voice input that is to be provided in response to the responsive content generated by the 3P agent.”’)”

Regarding point (A), Examiner acknowledges the Applicant’s remarks and the citation of James.  Examiner submits that the Applicant’s argument is misleading because James discloses at least one processor executing softwares to implement local agent 110 (including local parser engine 114).  James teaches “the local parser engine 114 may attempt to discern the semantics of text to determine if the text invokes a 3P agent, if the text is to be handled locally by the local agent 110 or remotely by a 3P agent, and/or to determine other actions [command] and/or attributes [missing parameter] associated with the text [James, fig. 1, para 0049] (emphasis added).  The 3P agent, merely an alternative, is not relied to identify the one or more missing parameters of the one or more commands.
In addition, the one or more missing parameters is/are merely parameters missing from the commands.  James discloses the local parser engine 114 receiving a sequence of tokens such as “remind me to,” “pick up,” “bread,” and “after work” and map the sequence of tokens to the action [command] of setting a reminder with the reminder type parameter “shopping reminder” and the time parameter of “5:00 pm,”, such that at 5:00 pm (replacing token “after work”) that day the user receives a reminder to “buy bread.” [James, para para 0050]).  In this case, the missing parameters are identified as reminder type parameter “shopping reminder” and the time parameter of “5:00 pm”, which are missing from the command “remind me to pick up bread after work”.

(B) On p.5-6, Applicant argues “It appears that the Office is relying on either inherency or Official Notice to assert that a “other attributes associate with text” would be understood by a person of skill in the art to be missing text. If the Office is attempting to take Official Notice of an alleged fact, it is improper. “Official notice unsupported by documentary evidence should only be taken by the Examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known....t would not be appropriate for the Examiner to take official notice of facts without citing a prior art reference where the facts asserted to be well known are not capable of instant and unquestionable demonstration as being well-known. For example, assertions of technical facts in the areas of esoteric technology or specific knowledge of the prior art must always be supported by citation to some reference work recognized as standard in the pertinent art.” MPEP 2144.03(A) (emphasis added). To the extent that the Office is taking Official Notice, then that assertion is traversed; to the extent that the Office is relying upon personal knowledge to support a finding that the claims are directed to an abstract idea, then the Office must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See MPEP 2144.03(C).
Applicant does not concede that the rejections are proper, or that the use of Official Notice is proper, because Official Notice has been improperly used to attempt to take official notice of a conclusion instead of a fact, which is improper. See M.P.E.P. 2144.03. The facts must be of a “notorious character” and that are “capable of instant and unquestionable demonstration.” M.P.E.P. § 2144.03(A)). It is improper to use Official Notice for conclusions of law. Secondly, the Office relies on Official Notice as the “principal evidence” upon which the rejection is based. Official Notice cannot be used in this manner. As Section 2144.03(A) of the M.P.E.P. expressly warns, it is never appropriate to rely solely on Official Notice as the principal evidence upon which a rejection was based. Instead, Official Notice is only appropriate for facts and that serve to “fill in the gaps” in a rejection. M.P.E.P. § 2144.03(A). This is why official notice is to be judiciously applied. M.P.E.P. § 2144.03).”

	Regarding point (B), Examiner respectfully disagrees and submits that no inherency or Official Notice is applied or relied on.  As a matter of fact, inherency or Official Notice was not declared anywhere in the Office Action mailed on May 19, 2022.  As explained in point (A), the missing parameters are merely parameters missing from the command (the command converted from the audio data) and is taught by James.

(C) On p.6-7, Applicant argues “Thirdly, the Office attempts to take Official Notice of matter that is not “capable of instant and unquestionable demonstration”, as expressly required by section 2144.03(A) of the M.P.E.P.  Moreover, courts have long rejected the notion that Official Notice can be taken on the state of the art. (See Memorandum to Patent Examining Corps from the Deputy Commissioner for Patent Examining Policy regarding Procedures for Relying on Facts Which are Not of Record as Common Sense or for Taking Official Notice, n.6, citing In re Eynde, 480 F.2d 1364, 1370 (CCPA 1973)).  Thus, the Office’s attempt to officially notice a limitation that is not present in the prior art is improper as a matter of law.
If instead the Office is relying on the theory of inherency, "the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (emphasis in original). That basis has not been provided, and the Office must provide that basis if it is relying on inherency. In either case, the rejection is improper and should be withdrawn.”

Regarding point (C), Examiner respectfully disagrees and submits that the Applicant’s argument is misleading.  As explained in point (B), no inherency or Official Notice is applied or relied on.

(D) On p.7, Applicants argues “Claim 1 further includes the second processor further configured to map context data to one or more commands and the one or more missing parameters and to select replacement parameter data corresponding to the missing parameters from the mapped context data. The Office contends that James discloses “missing parameters” at [0050], but in fact James discloses no missing parameters. James states at [0050] that “local parser engine 114 may receive a sequence of tokens such as ‘remind me to,’ ‘pick up,’ ‘bread,’ and ‘after work’ and map the sequence of tokens to the action of setting a reminder with the reminder type parameter set to ‘shopping reminder,’ the item parameter set to ‘bread’ and the time parameter of ‘5:00 pm,’, such that at 5:00 pm that day the user receives a reminder to ‘buy bread.’” However, this interpretation of James fails for a number of reasons. As a preliminary matter, James explicitly equates the mapping of “after work” to “the time parameters of ‘5:00 pm,’” which demonstrates that “after work” is not a missing parameter. Instead, there must be some prior configuration of the token “after work” to mean “5:00 pm,” because there are many different work schedules, and someone who starts work at 5:00 pm would not consider a reminder for 5:00 pm to be after work.” 

Regarding point (D), Examiner acknowledges the Applicant’s remarks and the citation of James.  Examiner submits that a sequence of tokens “remind me to,” “pick up,” “bread,” and “after work” refer to the command “remind me to pick up bread after work”.  As discussed in point (A), “after work” is certainly not the missing parameter; instead the reminder type parameter “shopping reminder” and the time parameter of “5:00 pm” are the missing parameters. The context data “after work” is mapped and replaced by the replacement data “5:00 pm”.

(E) On p.7-8, Applicants argues “Secondly, the Office has not explained how this disclosure of James corresponds to “map context data to one or more commands and the one or more missing parameters and to select replacement parameter data corresponding to the missing parameters from the mapped context data.” “After work” cannot be the missing parameter, because it is present and is not missing. At best, James would invoke the 3P agent to enquire of the user when the user would like to be reminded if the user fails to provide that parameter (such that it is a missing parameter), but that would still not disclose each element of claim 1. If James disclosed that a missing parameter of “after work” was provided in response to the command “pick up bread,” then that would be closer to the claim limitations, but James could not provide such functionality because it is incapable of recognizing a missing parameter at the local parser engine 114. If the local parser engine 114 is incapable of determining a proper mapping, then a 3P agent is always invoked, see, e.g. [0049] of James (“For example, the local parser engine 114 may attempt to discern the semantics of text to determine if the text invokes a 3P agent, if the text is to be handled locally by the local agent 110 or remotely by a 3P agent, and/or to determine other actions and/or attributes associated with the text.”) There is no reference to any identification of missing parameters, and there is no identification of how local parser engine determines if the text invokes a 3P agent. The only valid inference that can be drawn from this sparse disclosure of James is that local parser engine 114 must invoke a 3P agent if is unable to process the text locally. This understanding is confirmed at 278 of Fig. 2 of James, which discloses that “[i]f, at block 278, it is determined that further voice input directed to the 3P agent is not anticipated, the system may proceed back to block 252 upon receiving additional voice input (e.g., voice input that again invokes the system).” Thus, a “missing parameter” simply kicks the system back to the local agent. If the local agent does not identify a 3P agent cue, then it simply repeats an unhelpful prompt. For example, if the user says “help I am being robbed,” the local agent would ask “what movie do you want to see,” and would not connect the user to the police. The same process would occur even if the user was trying to buy a movie ticket from a 3P agent. Similar arguments apply to the rejection of claim.”

Regarding point (E), Examiner respectfully disagrees and submits that James discloses grammar model 154 supporting local actions such as a “setting a reminder” action, having a reminder type parameter that specifies what type of reminder to set, an item parameter that specifies one or more items associated with the reminder, and a time parameter that specifies a time to activate the reminder and remind the user.  In this example, local parser engine 114 maps the sequence of tokens [context data] (e.g. “remind me to,” “pick up,” “bread,” and “after work”) to the action of setting a reminder with the reminder type parameter set to “shopping reminder” the item parameter set to “bread” and the time parameter of “5:00 pm” [James, para 0050].  As explained in point (A), the missing parameters are type parameter “shopping reminder” and time parameter “5:00pm”, where “5:00 pm” is used to replace the context data “after work”.
In addition, the grammar model 154 and local parser 114 are supporting local actions in the local agent 110 as disclosed by James, and no 3P agent is involved in this case.  The examples “help I am being robbed” and “buy a movie ticket from a 3P agent” cited by Applicant are irrelevant.

	Therefore, James reads on all limitations of claim 1 and 10 as well as dependent claim 3-4, 8, 12-13 and 17 and the rejection under 35 U.S.C. 102 is maintained.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 8, 10, 12-13 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by James (PG PUB US2019/0122657)

Regarding claim 1, James teaches “a system for data processing, comprising:” (Fig. 1 shows an example environment includes a voice-enabled electronic device 106 and a local agent 110 [James, Fig. 1, para 0039]);
“a first processor operating under algorithmic control and configured to receive audio data during a first session and to convert the audio data into encoded electrical data;” (Fig. 7 shows an example computing device 710 that implement device 106, and the device 710 comprises at least one processor 714 executing software modules.  The streaming audio recording [encoded electrical data] may be generated by the device 106 in response to signals received from a microphone of the device 106 that captures spoken input [audio data] of a user of the device 106 [James, 0044, 0107-0108, 0112]);
“a second processor operating under algorithmic control and configured to identify speech data in the encoded electrical data and to convert the speech data to text data;” (Fig. 7 shows an example computing device 710 that implement local agent 110, and the device 710 comprises at least one processor 714 executing software modules to implement a local agent having various engines. The local agent 110 receives instances of voice input from the device 106, such as in the form of a streaming audio recording.  The voice to text engine 112 receives an instance of voice input (e.g., in the form of digital audio data), and converts the voice input into text [text data] that includes one or more text words or phrases (also referred to herein as tokens).  A streaming voice to text engine converts voice input to text on a token-by-token basis and in real time or near-real time, such that tokens may be output effectively concurrently with a user's speech [speech data] (James, para 0044, 0046, 0107-0108, 0112);
“the second processor further configured to process the text data to identify one or more commands and one or more missing parameters of the commands; and” (The local parser engine 114 may attempt to discern the semantics of text to determine if the text invokes a 3P agent, if the text is to be handled locally by the local agent 110 or remotely by a 3P agent, and/or to determine other actions [command] and/or attributes [missing parameter] associated with the text [James, para 0049]);
“the second processor further configured to map context data to one or more commands and the one or more missing parameters and to select replacement parameter data corresponding to the missing parameters from the mapped context data.” (Local parser engine 114 may receive a sequence of tokens [context data] such as “remind me to,” “pick up,” “bread,” and “after work” and map the sequence of tokens to the action [command] of setting a reminder with missing parameters such as the reminder type parameter “shopping reminder” and the time parameter of “5:00 pm,”, such that at 5:00 pm (replacement data replacing token “after work”) that day the user receives a reminder to “buy bread.” [James, para para 0050]).

Regarding claim 3, James teach “wherein the second processor comprises a session context system configured to provide first session data to one or more predetermined fields of the mapped context data.” (User parameters [first session data] may be utilized to bias the voice to text conversion, which would be used as the missing parameter(s) in the command, such as restaurant names and name of a contact of the user [predetermined fields] [James, para 0035, 0037]).

Regarding claim 4, James teach “wherein the second processor comprises a global server context system configured to provide data from one or more second sessions to one or more predetermined fields of the mapped context data.” (User parameters [session data] may be utilized to bias the voice to text conversion, which would be used as the missing parameter(s) in the command, such as restaurant names and name of a contact of the user [predetermined fields].   In addition, James discloses the local agent 110 may be remote and may interface with each of a plurality of voice-enabled electronic devices of multiple users, which implies different user parameters for the multiple users [James, para 0035, 0037, 0041]).

Regarding claim 8, James teaches “wherein the second processor comprises a representational state transfer response to voice converter configured to provide response data to a voice command.” (The local action engine 116 may work in conjunction with the local parser engine 114 and perform one or more actions as dictated by parsed text [of the voice command]. The output engine 118 provides instances of output to the device 106, based on local responsive content [representational state transfer response] from local action engine 116. In some implementations, the output engine 118 may include a text to speech engine [voice converter] that converts textual components of responsive content to an audio format [James, para 0052]).

Claim 10 lists all the same elements of claim 1 respectively, but claims the method rather than the system. Therefore, the supporting rationale of the rejection the claim 1 applies equally as well to claim 10.

Claim 12 lists all the same elements of claim 3 respectively, but claims the method rather than the system. Therefore, the supporting rationale of the rejection the claim 3 applies equally as well to claim 12.

Claim 13 lists all the same elements of claim 4 respectively, but claims the method rather than the system. Therefore, the supporting rationale of the rejection the claim 4 applies equally as well to claim 13.

Claim 17 lists all the same elements of claim 8 respectively, but claims the method rather than the system. Therefore, the supporting rationale of the rejection the claim 8 applies equally as well to claim 17.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over James (PG PUB US2019/0122657) as applied to claim 1, 3-4, 8, 10, 12-13 and 17 above, and further in view of Cohen (US Patent 11,308,265).

Regarding claim 2, James does not teach “wherein the second processor comprises an authentication service configured to receive user data and to authenticate the user data, wherein the missing parameters are used to authenticate the user data.”
Cohen teaches “wherein the second processor comprises an authentication service configured to receive user data and to authenticate the user data, wherein the missing parameters are used to authenticate the user data.” (The voice authentication circuit 153 is structured to facilitate authentication/verifying a user's voice. In some embodiments, the voice authentication circuit 153, upon receiving a voice input [user data] from the user device 130, compares the voice input with known voice samples of the user's speech [missing parameters] stored in the provider database 365 (described herein) for a match or a substantial match [Cohen, column 12, line 36-40]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify James to comprise the claimed limitation to effectively improve user experience by performing an authentication without the necessity of the user being forced to provide log-in authentication credentials [Cohen, column 12, line 46-50]).

Claim 11 lists all the same elements of claim 2 respectively, but claims the method rather than the system. Therefore, the supporting rationale of the rejection the claim 2 applies equally as well to claim 11.

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over James (PG PUB US2019/0122657) as applied to claim 1, 3-4, 8, 10, 12-13 and 17 above, and further in view of Poblete (PG PUB US2018/0041604).

Regarding claim 5, James does not teach “wherein the second processor comprises a context to Redfish URI mapper configured to assign the mapped context data in accordance with a Redfish protocol.”
Poblete teaches “wherein the second processor comprises a context to Redfish URI mapper configured to assign the mapped context data in accordance with a Redfish protocol.” (The GET command 210 illustrated in FIG. 2 is representative of the client request 110 of FIG. 1. GET command 210 consists of the command portion “GET” and an absolute URI (“https://10.35.175.101/redfish/v1/Managers”) that references a RESTful API resource. In this particular example, the path portion (“/redfish/v1/Managers”) of the URI of GET command 210 conveys that a root object of a Redfish-compliant API resides on the /redfish/v1/ directory of the applicable resource.  Upon receiving the GET command, aggregator 104 (acting a context to Redfish URI mapper) is an aggregator resource that generates additional aggregator operations, including the proxy requests 211, including one proxy request 211 for each aggregated service 106 associated with aggregator 104, where each proxy request 211 is analogous to GET command 210, and the unique prefix portion of proxy request 211-1 includes the IP address 192.168.1.102 of the first aggregated service 106-1 [Poblete, para 0048-0049]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify James to comprise the claimed limitation to effectively aggregate on behalf of a plurality of individual resources, which may not be accessible to the client user [Poblete, para 0009].

Regarding claim 6, James as modified by Poblete teaches “wherein the second processor comprises a Redfish URI manager configured to implement the Redfish protocol.” (Aggregator 104 (acting as a Redfish URI manager) may generate and forward an analogous request [Poblete, para 0045]).
The motivation regarding to the obviousness to claim 5 is also applied to claim 6.

Regarding claim 7, James as modified by Poblete teaches “wherein the second processor comprises a Redfish URI database configured to provide Redfish URI data associated with the Redfish protocol.” (By specifying a URI prefix creation/encoding mechanism with every client request passed through to an aggregator service, the aggregator is freed from having to maintain a database of URI translations that might be otherwise required [Poblete, para 0016]).
The motivation regarding to the obviousness to claim 5 is also applied to claim 7.

Claim 14 lists all the same elements of claim 5 respectively, but claims the method rather than the system. Therefore, the supporting rationale of the rejection the claim 5 applies equally as well to claim 14.

Claim 15 lists all the same elements of claim 6 respectively, but claims the method rather than the system. Therefore, the supporting rationale of the rejection the claim 6 applies equally as well to claim 15.

Claim 16 lists all the same elements of claim 7 respectively, but claims the method rather than the system. Therefore, the supporting rationale of the rejection the claim 7 applies equally as well to claim 16.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over James (PG PUB US2019/0122657) as applied to claim 1, 8, 10 and 17 above, and further in view of Varma (PG PUB US2015/0311952).

Regarding claim 9, James does not teach “wherein the second processor comprises a representational state transfer push service configured to provide response data that is unassociated with a voice command.”
Varma  teaches “wherein the second processor comprises a representational state transfer push service configured to provide response data that is unassociated with a voice command.” (Notification module 132 allows an end user to get direct feedback from BMC 28 for management functions, such as notifications indicating the management function that failed, and the type of failure [Varma, para 0048]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify James to comprise the claimed limitation to effectively enhance user experience by informing the user of an failed function.

Claim 18 lists all the same elements of claim 9 respectively, but claims the method rather than the system. Therefore, the supporting rationale of the rejection the claim 9 applies equally as well to claim 18.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

                                                                                                                                                                                    /WING F CHAN/Supervisory Patent Examiner, Art Unit 2441